Case 1:20-cv-00035-WES-LDA Document 18 Filed 11/13/20 Page 1 of 2 PageID #: 2233



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

 ______________________________
                               )
 VICKI K.,                     )
                               )
           Plaintiff,          )
                               )
      v.                       )                C.A. No. 20-35-WES
                               )
 ANDREW M. SAUL,               )
                               )
           Defendant.          )
 ______________________________)

                                     ORDER

       On October 8, 2020, Magistrate Judge Lincoln D. Almond issued

 a   Report    and   Recommendation    (“R.&R.”),     ECF   No.   17,   which

 recommended that the Court deny Plaintiff’s Motion to Reverse,

 Without or, Alternatively, With a Remand for a Rehearing of the

 Commissioner’s Final Decision (“Motion to Reverse”), ECF No. 12,

 and grant Defendant Andrew M. Saul’s (“Commissioner”) Motion for

 an Order Affirming the Decision of the Commissioner (“Motion to

 Affirm”), ECF No. 14.      Specifically, Judge Almond determined that

 Administrative Law Judge Martha Bower’s (“ALJ”) findings “have

 adequate support in the record” and “there is no basis upon which

 to reject such findings[,]” as Plaintiff has “not shown the

 existence of reversible error in the ALJ’s treatment of the medical

 evidence.” R.&R. 15. After having carefully reviewed the relevant

 papers, and having heard no objections, the Court ACCEPTS the R.&R.

 and ADOPTS the recommendations and reasoning set forth therein.
Case 1:20-cv-00035-WES-LDA Document 18 Filed 11/13/20 Page 2 of 2 PageID #: 2234



       Accordingly, Plaintiff’s Motion to Reverse, ECF No. 12, is

 DENIED, and Commissioner’s Motion to Affirm, ECF No. 14, is

 GRANTED.    Accordingly, final judgment is entered in favor of the

 Commissioner.

 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: November 13, 2020
